Citation Nr: 1141243	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for right plantar paresthesias.

3.  Entitlement to service connection for bilateral hernias.

4.  Entitlement to service connection for rashes and pruritis, claimed as secondary to exposure to Agent Orange.

5.  Entitlement to service connection for tinea pedis and onychomycosis, claimed as a fungus of the feet.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for bilateral hand arthritis.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to a compensable rating for an appendectomy scar.  

10.  Entitlement to an initial compensable rating for bilateral cataracts.  

11.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to July 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In May 2011, the appellant and his spouse testified at a Board hearing at the RO.  After the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2010).  

A review of the record indicates that the appellant did not submit a timely VA Form 9 or substantive appeal with respect to the issues of entitlement to an initial compensable rating for bilateral cataracts and special monthly compensation based on the need for aid and attendance.  His representative, however, included those issues in March 2011 written argument and the appellant testified with respect to both issues at his May 2011 Board hearing.  Additionally, the RO has treated both issues as being in appellate status, as they were included in the issues certified to the Board for appellate consideration.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that a failure to file a timely substantive appeal does not foreclose the Board's exercise of jurisdiction over a matter.  Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  Indeed, in cases such as this, where VA has treated a claim as if it were a part of a timely filed substantive appeal, VA waives any objections it might have had to the timeliness of a filing.  Id.  In view of the foregoing, the Board has included both issues for appellate consideration.  

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for a back disability, right plantar paresthesias, tinea pedis and onychomycosis, and bilateral hand arthritis, as well as the issues of entitlement to a compensable rating for an appendectomy scar and an initial compensable rating for bilateral cataracts, and entitlement to special monthly compensation based on the need for aid and attendance or by reason on being housebound.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO denied service connection for a back disability.  Although the appellant was notified of the RO's decision and his appellate rights in a September 1998 letter, he did not perfect an appeal within the applicable time period. 

2.  In April 2006, the appellant requested reopening of his claim of service connection for a back disability. 

3.  Presuming its credibility, the evidence received since the final August 1998 rating decision denying service connection for a back disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a back disability. 

4.  Right and left inguinal hernias were not present during the appellant's active service and the record on appeal contains no indication that the appellant's post-service inguinal hernias, surgically repaired in 1972 and 1993, respectively, are causally related to his active service, any incident therein, or any service-connected disability.  

5.  The most probative evidence establishes that a disability manifested by rashes and pruritis was not present during the appellant's active service or for many years thereafter and the most probative evidence establishes that the appellant's current rashes and pruritis are not causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  

6.  A bilateral hearing loss disability was not present during the appellant's active service; the record contains no competent evidence that the appellant currently has, or has ever had, a bilateral hearing loss disability; and the record contains no indication that the appellant's current reported decreased hearing acuity may be associated with his active service.

7.  Hypertension was not present during the appellant's active service or for many years thereafter and the record contains no indication that the appellant's current hypertension is causally related to his active service or any incident therein, or is causally related to or aggravated by any service-connected disability.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104 , 20.1103 (1997). 

2.  New and material evidence has been received to reopen the claim of service connection for a back disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Bilateral hernias were not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

4.  Rashes and pruritis were not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

5.  Bilateral hearing loss was not incurred in service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

6.  Hypertension was not incurred in service, may not be presumed to have been incurred in service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an August 2006 letter issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims of service connection, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The August 2006 letter also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available, relevant, post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

Here, the Board notes that the record indicates that the appellant was awarded disability benefits from the Social Security Administration (SSA), effective in 1997.  There is no indication, however, that records from SSA are relevant to any of the claims adjudicated in this decision and the appellant has not contended otherwise.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."). 

Under the VCAA, the duty to assist also requires obtaining a medical examination or opinion when such is necessary to decide the claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration, (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4) (2011). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

After carefully reviewing the record, the Board finds that a medical examination is not necessary with respect to any of the claims adjudicated in this decision.  As set forth in more detail below, the evidence of record establishes that hernias, rashes and pruritis, hearing loss, and hypertension were not present during the appellant's active service, nor is there any indication that the appellant's diagnosed post-service hernias, rashes and pruritis, hypertension, or his reported decreased hearing acuity may be associated with his active service or a service-connected disability.  There is no medical evidence suggesting a nexus between any of these disabilities or symptoms and service, nor is there credible and competent evidence of continuity of symptomatology since service.  Under these circumstances, an examination is not necessary.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

The appellant's service treatment records are entirely negative for complaints or findings of hypertension, a hernia, hearing loss, or skin rashes.  

In pertinent part, the appellant's service treatment records show that in December 1967, he underwent an appendectomy secondary to acute appendicitis.  No complications were noted.  

At his June 1968 military separation medical examination, the appellant completed a report of medical history on which he endorsed several complaints, but specifically denied having or ever having had high blood pressure, a hernia, hearing loss, skin diseases, foot trouble, arthritis, or recurrent back pain.  

On clinical evaluation, the appellant's skin, spine, ears, and vascular system were normal.  Examination of the abdomen and viscera was also normal, with no hernia present.  Examination of the skin showed an appendectomy scar, but other post-surgical scarring, including a hernia repair.  The appellant's blood pressure was 116/72.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
--
10
LEFT
5
5
10
--
10

Subsequent service treatment records show that in June 1968, the appellant sought treatment, stating that he had sustained a back injury the previous week.  He indicated that he had previously injured his back in Vietnam.  He was treated with Robaxin and heat packs.  

In July 1968, the appellant completed a Statement of Medical Condition on which he reported that since he had undergone his June 1968 separation examination, he had had trouble with his back.  No other complaints or abnormalities were noted.  

In pertinent part, the post-service record on appeal shows that in March 1998, the appellant submitted an original application for VA compensation and pension benefits, seeking nonservice-connected pension as well as service connection for a back disability.  The appellant indicated that he had originally injured his back in service and had sustained a reoccurrence in August 1997.  The appellant's claim is silent for mention of any other disability, including hernias, rashes and pruritis, hearing loss, or hypertension.  

In connection with his claim, the RO obtained private clinical records identified by the appellant, corresponding to his treatment at Kaiser Permanente between November 1996 to September 1997.  In pertinent part, these records include a December 1996 evaluation report noting that the appellant had been in his usual state of good health until two months prior, when he developed fatigue with a rash and pruritis, particularly on his back and shoulders.  His medical history was noted to include an appendectomy in 1968 during military service, a right inguinal herniorrhaphy in January 1972 at a private medical facility in Vernon, California, and a left inguinal hernia in September 1993 at a private hospital in Inglewood, California.  Diagnostic testing was indicative of Castleman's disease.  

Also obtained by the RO were VA clinical records, dated from March 1997 to February 1998.  In pertinent part, these records show that in October 1997, the appellant sought VA care, stating that his insurance with Kaiser had recently ended.  In describing his medical history, the appellant reported that in November 1996, he had developed a rash on his back and chest and was diagnosed as having multicentric Castleman's disease.  He also reported that he had been diagnosed as having hypertension approximately five months prior.  In November 1997 and January 1998, the appellant reported a history of an appendectomy in service and an inguinal hernia repair in 1993.  He also reported having back problems from service but stated that they were of little consequence.  The appellant denied other major medical illnesses, operations, or injuries.  The impressions included systemic disease with history of lymphadenopathy, anemia, rash, hypertension, arthritis, and neuropathy.  Seems to fit Castleman's disease, which is a lymphoproliferative disease of unknown etiology.  Additional consultations and testing were recommended.  

The appellant was seen in the VA rheumatology clinic in January 1998.  It was noted that he had a history of Castleman's disease, Raynaud's syndrome, arthritis of the hands, and a right foot plantar paresthesias.  The rheumatologist noted that the appellant had been diagnosed as having Castleman's disease after he developed a pruritic rash diffusely over his chest, arms and back in 1996.  The diagnoses included Castleman's syndrome with some features of connective tissue disease, including Raynaud's, arthritis, and plantar paresthesias of the right foot.  

In January 1998, it was noted that the appellant was under treatment for systemic disease with history of lymphadenopathy, rash, hypertension, arthritis, polyclonal gammopathy, and peripheral neuropathy, all of which seemed to fit a diagnosis of Castleman's disease.  It was also noted that the appellant's blood pressure had become elevated after his diagnosis of Castleman's disease.  

The appellant was seen in the dermatology clinic in January and February 1998 for keloids, prurigo nodularis, and pruritis, all secondary to Castleman's disease.  

The appellant was seen in the VA hypertension clinic in February 1998.  It was noted that he was currently undergoing extensive diagnostic evaluation for Castleman's disease, as well as possible lupus.  It was noted that he had hypertension.  The assessment was hypertension, probably primary, although the examiner indicated that he was unable to rule out the role of steroids used to treat the appellant's Castleman's pruritis.  

After a February 1998 rheumatological conference, it was determined that the appellant had systemic lupus with Raynaud's Phenomenon and that he probably did not have Castleman's disease.  

The appellant underwent VA medical examination in May 1998, at which he reported initially injuring his back in 1966 while engaged in heavy lifting.  He indicated that in 1967, while stationed at Fort Carson, Colorado, he reinjured his back in a car accident.  The appellant indicated that he had been seen by physicians on several occasions after service separation, and had received treatment recommendations of exercise, a firm mattress, and Jacuzzi therapy.  The appellant also reported a history of a hernia repair in 1993, after which his back pain increased.  The appellant also reported that he had been diagnosed as having Castleman's disease in 1996, hypertension in 1997, and rule out lupus in 1998.  X-ray studies of the spine were normal.  After examining the appellant, the examiner diagnosed him as having history of low back injury with continued myoligamentous pain, lupus versus Castleman's disease, hypertension, left great toe onychomycosis and tinea pedis, and status post history of hernia repair with no current abnormalities noted on examination.  

In an August 1998 rating decision, the RO awarded the appellant nonservice-connected pension benefits.  The RO also granted service connection for an appendectomy scar and assigned an initial zero percent rating.  Finally, the RO denied service connection for a back disability, finding that the record contained no competent evidence that the appellant had a current back disability.  The appellant was notified of the RO's decision and his appellate rights in a September 1998 letter, but he did not appeal.  

In April 2006, the appellant submitted claims of service connection for multiple additional disabilities, including diabetes mellitus, a skin condition, hypertension, a stroke, and an eye condition.  He also requested reopening of his claim of service connection for a back disability.  

In connection with his claim, the RO obtained additional VA clinical records, dated from February 1998 to June 2009.  In pertinent part, these records show that the appellant's initial diagnosis of Castleman's disease was recharacterized as mixed connective tissue disease/systemic lupus erythematosus.  The appellant continued to receive treatment during this period for episodic pruritis as well as hypertension.  It was noted that the appellant's blood pressure had become elevated shortly after he had been diagnosed as having Castleman's disease.  The appellant reported that he had had his blood pressure checked prior to that time and it had been normal.  During this period the appellant was also diagnosed as having diabetes mellitus and received treatment following multiple embolic strokes secondary to his connective tissue disorder.  In May 2006 and January 2009, the appellant's complaints included mechanical low back pain.  These records are negative for complaints or findings of hearing loss, hernias, or an appendectomy scar.  

In a May 2011 physician's questionnaire, the appellant's VA primary care physician indicated that he had been treating the appellant for eight years.  He indicated that it was his opinion that neither the appellant's skin condition nor his hypertension was due to exposure to Agent Orange in Vietnam.  He further indicated that the appellant's hypertension could not be attributed to his service-connected diabetes mellitus as it was probably essential.  He indicated that the appellant did not suffer from hearing loss and further indicated that if hearing loss was present, it was not attributable to military service.  Finally, the appellant's primary care physician indicated that the appellant currently had lumbar spondylosis.  

At May 2011 Board hearing, the appellant testified that his current back symptoms included occasional low back pain as well as stiffness and decreased range of motion in the lumbar spine.  With respect to his claim of service connection for a bilateral hernia disability, the appellant testified that it was his recollection that he may have been treated during active duty for inguinal hernias in Colorado Springs.  The appellant also testified that he recalled developing a skin rash in Vietnam and believed that it may have been related to his exposure to Agent Orange.  With respect to the appellant's claim of service connection for hearing loss, he testified that he believed that he currently had hearing loss as a result of his exposure to noise from Howitzers.  He explained that although his military occupational speciality was radio communications, he had occasionally assisted in operating the Howitzers due to a shortage of personnel.  The appellant's spouse testified that the appellant seemed to have difficulty hearing as she often had to repeat things.  With respect to his claim of service connection for hypertension, the appellant testified that it was his belief that it was related to is exposure for Agent Orange.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including arthritis, cardiovascular-renal disease, and an organic disease of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

Back

As set forth above, the appellant's claim of service connection for a back disability was denied by the RO in an August 1998 rating decision.  Although he was duly notified of the RO's decision as well as his appellate rights, he did not perfect an appeal within the applicable time period.  Thus, the RO's August 1998 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011). 

In this appeal, the appellant now seeks to reopen his claim of service connection for a back disability.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285   (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As set forth above, in the August 1998 rating decision, the RO denied service connection for a back disability on the basis that the evidence then of record contained no probative evidence that the appellant had a current back disability.  The additional evidence received since that final rating decision includes statements from the appellant to the effect that he injured his back in service and continues to experience low back symptomatology.  The additional evidence also includes medical evidence showing a diagnosis of lumbar spondylosis.  

When the credibility of this additional evidence is presumed, it provides evidence an in-service back injury, reports of continuing back symptomatology, and medical evidence of a current back disability.  Given the bases for the prior final denial, the Board finds that the additional evidence received since the last final rating decision denying service connection for a back disability is new and material evidence within the meaning of 38 C.F.R. § 3.156.  The claim of service connection for a back disability is therefore reopened. 

Although adequate for the limited purposes of reopening the claim, the additionally received evidence is not sufficient to allow the grant of the benefits sought.  See e.g. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of an injury or disability, even where it would not be enough to convince the Board to grant a claim). 

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103.  For reasons explained below in the remand portion of this decision, additional development is necessary before the Board may proceed to a decision on the merits. 




Bilateral hernias

The appellant also seeks service connection for bilateral hernias.  He contends that he was treated during active duty for inguinal hernias.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.  

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In this case, given the evidence delineated above, the Board finds that there is simply no probative evidence that the appellant developed hernias during his period of active duty.  

Although the appellant is certainly competent to describe treatment for hernias in service, the Board finds that such statements are not credible as the objective evidence contradicts his recollections.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted). 

As set forth above, although the appellant recalls that he may have been treated for a hernia during active duty, his service treatment records show that a hernia was not present during his period of active duty.  Again, at his June 1968 military separation medical examination, the appellant completed a report of medical history on which he endorsed several complaints, but specifically denied having or ever having had a hernia.  Moreover, clinical evaluation of the appellant's abdomen and viscera showed that no hernia was present.  Additionally, although an appendectomy scar was noted upon examination of the skin, no hernia repair scar was observed.  

The contemporaneous post-service medical evidence strengthens the conclusion that hernias were not present during the appellant's period of active duty.  As discussed in detail above, on multiple occasions in various clinical settings over the years, the appellant consistently reported a history of a right inguinal herniorrhaphy in January 1972 and a left inguinal hernia repair in September 1993.  On no occasion, however, did the appellant ever report a history of an in-service hernia or hernia repair.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)); see also Maxson v. West, 12 Vet. App. 453, 459 (1999) (noting that a time lapse between alleged injury and complaint of treatment can weigh against a finding of service connection).

The Board finds that the contemporaneous records are entitled to more probative weight than the recollections of the appellant of events which occurred decades previously.  The objective clinical evidence in service and after service, both of which consistently indicate that the appellant did not develop hernias in service, is more probative than the remote assertions of the appellant made in the context of a claim for monetary benefits.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991). 

Absent credible evidence of an in-service hernia or of any indication that the post-service hernias were causally related to the appellant's active service or any incident therein, service connection for that disability is not warranted.  The preponderance of the evidence is against the claim of service connection for bilateral hernias.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Rashes and pruritis

The appellant also seeks service connection for a skin rash and pruritis.  He contends that he developed a skin rash in Vietnam as a result of his exposure to Agent Orange.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.  

Although the appellant is competent to report that he developed a skin rash in Vietnam, the Board finds that such statements are not credible as the contemporaneous records contradict his recollections.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As set forth above, the appellant's service treatment records contain no indication of an in-service skin rash or pruritis.  In fact, at his June 1968 military separation medical examination, the appellant completed a report of medical history on which he endorsed several complaints, but specifically denied having or ever having had skin diseases.  Moreover, on clinical evaluation, the appellant's skin was examined and determined to be normal, with no finding of a skin rash or pruritis.  

The post-service record on appeal is similarly negative for notations of a rash or pruritis for many years after service separation.  Rather, the record shows that the appellant did not develop a rash or pruritis until 1996, more than 28 years after service separation.  Specifically, post-service clinical records show that in December 1996, the appellant's physician noted that the appellant had been in his usual state of good health until two months prior, when he developed various symptoms, including a rash and pruritis, particularly on his back and shoulders.  At that time, the appellant reported a history of an appendectomy during military service as well as a back injury, but gave no indication of an in-service rash or pruritis.  Kahana, 24 Vet. App. at 440 (2011); Maxson v. West, 12 Vet. App. at 459.  Again, the Board concludes that the contemporaneous records are entitled to more probative weight than the recollections of the appellant of events which occurred decades previously.  The objective clinical evidence in service and after service, both of which consistently indicate that the appellant did not develop a rash and pruritis in service or for many years thereafter, is more probative than the remote assertions of the appellant made in the context of a claim for monetary benefits.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991). 

The Board also notes that the record on appeal contains no indication that the appellant's post-service rash and pruritis are causally related to his active service or any incident therein, including exposure to Agent Orange.  Rather, although VA and private clinical records show that the appellant's rash and pruritis has persisted since 1996, such records indicate that it is associated with his nonservice-connected Castleman's disease or other nonservice-connected systemic connective tissue disease, including lupus.  Moreover, the Board notes that in May 2011, the appellant's treating VA physician indicated that the appellant's skin condition was not due to exposure to Agent Orange in Vietnam.  Finally, the Board observes that a rash and pruritis, as well as Castleman's disease and lupus, are not among the diseases which are deemed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2011).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332  (Dec. 27, 2010).

In reaching its decision, the Board has considered the appellant's assertions to the effect that his post-service skin rash and pruritis is related to his exposure to Agent Orange.  Absent any indication that he possesses the necessary degree of medical training and experience, and given the complex medical nature of this question, the Board finds that the appellant lacks the competency to opine on the question of etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  In any event, the Board finds that the appellant's statements regarding his theory of etiology are outweighed by the more qualified VA physician and the findings of VA's Secretary which were based on multiple in-depth studies conducted by the National Academy of Sciences (NAS).  

In summary, the Board finds that the most probative evidence establishes that a rash and pruritis were not present during the appellant's active service or for many years thereafter and that his current rash and pruritis are not causally related to his active service or any incident therein, including exposure to Agent Orange.  The preponderance of the evidence is against the claim of service connection for a rash and pruritis.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hearing loss

The appellant seeks service connection for bilateral hearing loss.  He contends that he currently has hearing loss and that such disability is causally related to his exposure to acoustic trauma during active service.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.  

As set forth above, the appellant's service treatment records are negative for complaints or findings of hearing loss.  At his June 1968 military separation medical examination, the appellant completed a report of medical history on which he endorsed several complaints, but specifically denied having or ever having had hearing loss.  Moreover, audiometric testing conducted at the time of his service separation showed that his pure tone thresholds, in decibels, were within normal limits.  The post-service record on appeal contains no indication, nor has the appellant contended, that a hearing loss disability was manifest to a compensable degree within one year of service separation.  

Although a hearing loss disability was not present during service or manifest to a compensable degree within the first post-service year, service connection may still be established if a claimant currently satisfies the criteria of 38 C.F.R. § 3.385, and the evidence links current hearing loss with service.  38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 158-60.  

In this case, however, there is no such evidence.  First, the Board observes that although the record on appeal contains medical evidence spanning more than three decades, none of this evidence indicates that the appellant has a current hearing loss disability which meets the criteria of section 3.385.  Indeed, in May 2011, the appellant submitted a statement from a VA physician who has been treating him for eight years.  The physician indicated that the appellant did not currently have hearing loss.   

The Board has considered the appellant's statements to the effect that he believes he has a current hearing loss disability which is related to in-service acoustic trauma.  Even assuming for the sake of argument that the appellant's reports of in-service acoustic trauma are credible, these facts alone do not provide a sufficient basis upon which to grant the claim.  As discussed above, service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA compensation purposes.  In this case, the Board has carefully reviewed the record on appeal, but finds no probative evidence showing that the appellant currently has hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. 3.385.  Although the appellant is competent to state that he experiences decreased hearing acuity, he is not competent to state that he meets the criteria set forth at 38 C.F.R. 3.385.  Such a determination is made by a mechanical application of audiometric test findings to the specific criteria set forth in section 3.385.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In any event, given the complex medical nature of the question at issue, the Board also finds that the appellant also is not competent to provide an opinion on the etiology of any current hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In summary, the Board finds that the most probative evidence shows that hearing loss was not present during the appellant's active service, nor was it manifest to a compensable degree within one year of separation, nor is there any indication of a current hearing loss which is causally related to the appellant's active service or any incident therein.  As the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hypertension 

The appellant also seeks service connection for hypertension.  He contends that his hypertension is related to his exposure to Agent Orange.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.  

As a preliminary matter, the Board finds that the evidence establishes that the appellant did not develop hypertension in service or for many years thereafter.  He does not contend otherwise.  

As discussed above, the appellant's service treatment records are negative for findings of hypertension.  Indeed, at his June 1968 military separation medical examination, the appellant completed a report of medical history on which he specifically denied having or ever having had high blood pressure.  Moreover, on clinical evaluation, the appellant's heart and vascular system were normal and his blood pressure was 116/72.  The post-service record on appeal shows that the appellant was not diagnosed as having hypertension in 1997, nearly 20 years after service separation.  

The Board also notes that the record on appeal contains no indication that the appellant's post-service hypertension is causally related to his active service or any incident therein, including exposure to Agent Orange.  Indeed, in May 2011, the appellant's treating VA physician indicated that the appellant's hypertension probably essential in nature and not related to exposure to Agent Orange in Vietnam.  Additionally, the Board observes that hypertension is not among the diseases which are deemed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2011).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332  (Dec. 27, 2010).

The Board has considered the amendments to 38 C.F.R. § 3.309(e) which, inter alia, added ischemic heart disease to the list of diseases associated with exposure to herbicide agents.  See 75 Fed. Reg. 14,391  (March 25, 2010).  The amendment's specific definition of ischemic heart disease, however, does not include hypertension.  Indeed, the comments preceding the regulation specifically provide that 

for purposes of this regulation, the term "[ischemic heart disease]" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 

75 Fed. Reg. 14,391 -93 (emphasis added). 

In reaching its decision, the Board has considered the appellant's assertions to the effect that his hypertension is related to his exposure to Agent Orange.  Absent any indication that he possesses the necessary degree of medical training and experience, and given the complex medical nature of this question, the Board finds that the appellant lacks the competency to opine on the question of etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  In any event, the Board finds that the appellant's statements regarding his theory of etiology are outweighed by the more qualified VA physician and the findings of VA's Secretary which were based on multiple in-depth studies conducted by the National Academy of Sciences (NAS).  

In summary, the Board finds that the most probative evidence establishes that hypertension was not present during the appellant's active service or for many years thereafter and that his current hypertension is not causally related to his active service or any incident therein, including exposure to Agent Orange.  The preponderance of the evidence is against the claim of service connection for hypertension.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a back disability is reopened.

Entitlement to service connection for bilateral hernias is denied.

Entitlement to service connection for rashes and pruritis is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Under the VCAA, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

This duty includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2011).  VA also has an obligation to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, such as records from a private physician.  Such reasonable efforts will generally consist of an initial request for the records and at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2011).  

In this case, at his May 2011 Board hearing, the appellant testified that he recalled receiving treatment for arthritis in his hands within one year of his separation from active service at Kaiser Permanente in California.  The record on appeal does contain records from Kaiser Permanente in Bellflower, California, although the earliest treatment documented is in 1996.  In view of the appellant's testimony, the RO must make reasonable efforts to obtain these relevant records.  38 C.F.R. § 3.159(c)(1) (2011).  

Additionally, at his May 2011 Board hearing, the appellant testified that he continued to receive treatment for his tinea pedis and onychomycosis of the feet at VA.  The most recent VA clinical records currently in the claims file are dated in 2009.  Thus, the RO should obtain more recent records.  38 C.F.R. § 3.159(c)(2) (2011).  

Finally, the Board notes that the record on appeal indicates that the appellant was awarded disability benefits from the Social Security Administration (SSA) effective in June 1997, apparently in connection with his connected systemic connective tissue disease.  Records from SSA have not yet been obtained.  Because records from SSA may include medical evidence pertinent to several of the appellant's claims, an attempt to obtain them should be made.  Id.  

VA's duty to assist also includes obtaining a medical opinion if one is necessary to make a decision on the claim.  38 U.S.C.A.  § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  After considering the record, the Board finds that VA medical examinations are necessary with respect to several of the appellant's claims.  

Back disability

With respect to his claim of service connection for a back disability, the appellant claims that his current low back disability was incurred in service as a result of injuries he sustained therein.  The appellant reports that he initially injured his back in 1966 in Vietnam while engaged in heavy lifting.  He reports that he reinjured his back in 1968 after he was involved in a car accident at Fort Carson, Colorado.  See e.g. May 2011 hearing testimony.  

In addition to the appellant's statements and hearing testimony, his service treatment records document reports of in-service back injuries and complaints of back problems in June and July 1968.  Additionally, the post-service record on appeal documents continued back complaints since service.  Diagnoses include history of low back injury with continued myoligamentous pain (see May 1998 VA medical examination report); mechanical low back pain (see VA clinical records dated May 2006 and January 2009); and lumbar spondylosis (see May 2011 physician's questionnaire).  

Despite this evidence, the appellant has not yet been afforded a VA medical examination in connection with his claim.  This must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83.  

Right plantar paresthesias

The appellant also seeks service connection for right plantar paresthesias.  He theorizes that the condition is causally related to his service-connected diabetes mellitus.  

In support of his claim, the appellant submitted May 2011 physician's questionnaire completed by his VA primary care physician.  When asked whether the appellant's right foot plantar paresthesias could be attributed to his service-connected diabetes mellitus, the VA physician answered "yes."  In providing a rationale for his opinion, however, the VA physician indicated that the appellant "likely has neuropathy attributable to [nonservice-connected] mixed connective tissue disease."

Given the apparent contradictions in the examiner's opinion, the Board finds that it does not provide a sufficient basis upon which to grant the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (discussing guiding factors to be used in evaluating the probative value of medical opinion evidence, including whether the opinion is based upon sufficient facts or data).  In light of the evidence of record, however, it does trigger VA's duty to obtain a medical opinion.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a medical examination is necessary when the evidence indicates that a current disability may be associated with service or a service-connected disability, but is lacking in specificity to support a decision on the merits).  This should be accomplished on remand. 

Tinea pedis and onychomycosis

The appellant also seeks service connection for tinea pedis and onychomycosis.  He reports that during his tour of duty in Vietnam, his boots were constantly wet due to the rainy monsoon season.  He theorizes that these conditions caused him to develop the current fungus on his feet.  

The appellant has not yet been afforded a VA medical examination in connection with his claim.  The record on appeal contains post-service clinical records documenting diagnoses of both tinea pedis and onychomycosis.  Additionally, since filing his original claim, service connection for diabetes mellitus has been established.  The etiology of the appellant's tinea pedis and onychomycosis is unclear, including whether it is causally related to his active service or causally related to or aggravated by his service connected diabetes mellitus.  Under these circumstances, an examination is necessary.  Id.  

Appendectomy scar

With respect to his appendectomy scar, at his May 2011 Board hearing, the appellant testified that it was occasionally painful, particularly when he sat down and his clothing rubbed up against it.  He also indicated that it was occasionally sensitive to cold and heat.  The appellant's spouse testified that the appellant occasionally complained about his appendectomy scar giving him trouble.  

The medical records currently associated with the claims folder contain no findings with respect to the appellant's appendectomy scar and he has not yet been afforded a VA medical examination in connection with his claim.  Given the appellant's contentions and the evidence currently available, an examination must be conducted.  38 C.F.R. § 3.159(c)(4); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted). 



Bilateral cataracts

The appellant also seeks an initial compensable rating for his service-connected bilateral cataracts.  A review of the record indicates that he was last examined for compensation purposes in August 2009.  At his May 2011 Board hearing, the appellant testified that since he was last examined, his eye disability has increased in severity and he has lost at least half of the field of vision in his right eye.  

The Court has held that where a veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  In light of the appellant's hearing testimony, and given the evidence of record, the Board finds that a more contemporaneous examination is necessary in order to determine the current severity of the appellant's service-connected bilateral eye disability.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4). 

Finally, the appellant seeks special monthly compensation based on the need for aid and attendance.  As the RO's determinations regarding the remanded claims may have an impact on the outcome of this issue, it must be held in abeyance pending the requested development.

Accordingly, the case is REMANDED for the following action: 

1.  After obtaining any necessary information and authorization from the appellant, the RO should contact Kaiser Permanente in Bellflower, California, and request treatment records pertaining to the appellant for the period from July 1968 to July 1969.  

2.  The RO should contact the West Los Angeles VA Medical Center and obtained records of treatment pertaining to the appellant for the period from June 2009 to the present.  

3.  The RO should contact SSA and obtain outstanding records pertinent to the appeal, including any medical records corresponding to the appellant's award of disability benefits effective in June 1997. 

4.  The appellant should be afforded a VA medical examination for the purposes of identifying the nature and etiology of any current back disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether any current back disability identified on examination is causally related to the appellant's active service or any incident.  

5.  The appellant should be afforded a VA medical examination for the purposes of identifying the nature and etiology of any current right plantar paresthesias.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether any current right plantar paresthesias identified on examination (1) is causally related to the appellant's active service or any incident; (2) is causally related to or aggravated by any service-connected disability, including diabetes mellitus.  

6.  The appellant should be afforded a VA medical examination for the purposes of identifying the nature and etiology of any current tinea pedis and onychomycosis.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether any current tinea pedis and onychomycosis identified on examination (1) is causally related to the appellant's active service or any incident; (2) is causally related to or aggravated by any service-connected disability, including diabetes mellitus.  

7.  The appellant should be afforded a VA medical examination for the purposes of identifying the nature and severity of his service-connected appendectomy scar.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should be asked to provide a detailed description of the scar, including its size and location.  He or she should also comment on all symptomatology associated with the scar, to include whether the scar is painful or productive of functional limitation.  

8.  The appellant should be afforded a VA medical examination for the purposes of identifying the nature and severity of his service-connected bilateral eye disability, including diabetic retinopathy and cataracts.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and the results of any diagnostic testing deemed necessary, the examiner should specifically delineate all symptomatology associated with the appellant's service-connected bilateral disability.  A complete rationale for any opinions expressed must be given. 

9.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims, considering all the evidence of record.  If any claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond. 

The case should then be returned to the Board for appropriate appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


